— In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated December 16, 1992, which sustained the writ to the extent of reducing bail from a $150,000 bond or $50,000 cash to a $150,000 bond or $10,000 cash.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Considering the nature of the offense, the probability of conviction, and the severity of the sentence which may be imposed, all increasing the risk of flight or unavailability for trial (see, People ex rel. Parone v Phimister, 29 NY2d 580, 581; see also, CPL 510.30), we conclude that the bail set by the court which originally arraigned the defendant was the product of an exercise of discretion resting upon a rational basis (see, People ex rel. Parone v Phimister, supra, at 580). It follows *837that the habeas corpus court exceeded the narrow scope of the review powers available to it, and erred in substituting its discretion for that of the arraignment court (see, People ex rel. Lazer v Warden, 79 NY2d 839; People ex rel. Mascia v Jacquin, 184 AD2d 542). Thompson, J. P., Rosenblatt, Lawrence and Miller, JJ., concur.